Citation Nr: 1126107	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  10-03 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1970 to September 1973 and from May 1975 to August 1992.  The Veteran also served in the Georgia Army National Guard from September 1973 to September 1975, with various periods as active duty training (ACDUTRA) and inactive duty training (INACDUTRA) during that time.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, inter alia, denied the Veteran's claims for service connection for a left knee disorder and an acquired psychiatric disorder.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in Atlanta, Georgia.  

In the December 2008 rating decision, the RO also denied the Veteran's claim for service connection for tinnitus.  However, in the November 2009 rating decision, the RO granted this claim.  The Veteran has not since appealed either the initial rating or effective date assigned for that condition.  See Grantham v. Brown, 114 F.3d 1156. 1158-59 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Therefore, that claim is not now before the Board.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

There is no competent medical evidence that the Veteran currently experiences a left knee disability which may be related to his active military service.



CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in August 2008.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claim for service connection for a left knee disability; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the August 2008 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the December 2008 rating decision currently on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), and a VA medical examination regarding the nature of the Veteran's current left knee disorder.  The Veteran has not provided authorization for the VA to obtain any additional VA or private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

The Board notes that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  In this case, the VA medical examiner reviewed the history of the Veteran's history of in-service treatment for his left knee, as well as the Veteran's history of relevant complaints, and thoroughly reviewed the physical manifestations of the Veteran's alleged left knee disorder, concluding that there was no pathology to show a current diagnosis.  The examiner's conclusion was clearly supported by the evidence found on examination, and as such, the examination provided thoroughly addressed the Veteran contentions and the relevant evidence of record.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met, such that no further remand is necessary.  38 U.S.C.A. § 5103

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Left Knee Disorder

The Veteran contends that he developed a left knee disorder due to his military service.  Specifically, he has alleged that he was treated for a left knee disorder during his military service, and that he now has a current disorder due to this in-service incident wherein he experiences periodic pain, inflammation, and giving way of the left knee.  See the Veteran's July 2008 claim, and January 2010 substantive appeal (VA Form 9); see also the May 2009 VA orthopedic examination.  

There is some relevant evidence in the Veteran's claims file.  The Veteran's STRs show that he did receive treatment for a left knee strain in April, May, and July 1980.  However, there are no subsequent STRs showing treatment for a left knee disorder during the following 12 years of military service.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  The Board may, however, in the present case consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Id. at 1337.  As such, the evidence does not show any further treatment of the Veteran's in-service left knee strain.  Further, in his separation examination of May 1992 history, the Veteran indicated right knee problems, but did not mention left knee trouble of any sort.  The Veteran's separation examination also did not note any left knee issues.  The Board notes that the appellant's STRs were generated with a view towards ascertaining his state of physical fitness at the time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than reported history).  As such, there is some limited evidence of an in-service left knee injury that might be connected to a current disorder.

Furthermore, as noted above, the Veteran has indicated that he has had ongoing symptoms from the time of his military service.  See the May 2009 VA orthopedic examination, and the Veteran's January 2010 VA Form 9.  The Veteran is competent to identify symptoms such as pain, swelling, and giving way of the left knee.  See Layno, at 469; see also 38 C.F.R. § 3.159(2), (1).  However, the Board emphasizes that although the Veteran is competent to report any symptoms relevant to his left knee disorder, he is not competent to render a diagnosis of his current condition based on these symptoms because diagnosing a particular disorder requires medical training or expertise; he may, however indicate symptoms later endorsed by a medical examiner.  Id.; see also Jandreau, 492 F.3d at 1377.  The Board further emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  

Given the medical complexity of identifying a current disorder from the limited symptoms alleged, his statements with respect to a current diagnosis are of limited probative value.  As such, no medical examiner has endorsed the Veteran's symptoms or shown that he has received a diagnosis of, or treatment for, a left knee disorder that may be considered for service connection.  The Veteran has provided competent and credible evidence of occasional symptoms relating to left knee pain.  However, pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Therefore, the Veteran's statements regarding left knee symptoms are simply inadequate to show that he currently experiences a left knee disorder that may be considered for service connection.

In fact, as noted above, the Veteran was provided with a VA orthopedic examination in May 2009, by a qualified medical examiner with no personal interest in the Veteran's claim.  The VA orthopedic examiner thoroughly examined the Veteran's left knee including range of motion findings, reviewed the Veteran's stated symptoms and examined the Veteran's left knee for visible symptoms, and reviewed the x-ray findings.  However, the examiner determined that that there was "no pathology to render a diagnosis."  In other words, the probative medical evidence of record indicates that the Veteran does not currently experience any left knee disorder that could be considered for service connection.

Without competent medical evidence of treatment for, or a diagnosis of, any current left knee disorder associated with the Veteran's symptoms, the Veteran's claim must be denied.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Without the requisite element of a current condition, there is no basis for further analysis of the nexus requirement for such a disorder.  See Shedden, at 1167.  Nor is there any basis to analyze the Veteran's claim for evidence of a chronic disorder during service or continuity of symptomatology after service without a current illness.  38 C.F.R. § 3.303(b); Savage, at 494-97.

In conclusion, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for a left knee disorder with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee disorder is denied.


REMAND

Concerning the Veteran's claim for service connection for an acquired psychiatric disorder, indicated as depression, the Board finds that further development of the claim remains necessary.

First, the Board notes that the Veteran has twice indicated that he has a history of treatment for an acquired psychiatric disorder at the VA Medical Center (VAMC) in Tuskegee, Alabama, which began in January 1989 and continued to the present.  See the Veteran's June 2008 claim, and January 2010 VA Form 9.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A(a).  Specifically, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  Furthermore, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain the Veteran's complete VA medical treatment records regarding any treatment that he has received for an acquired psychiatric disorder.

Second, the Board concludes that the Veteran should be provided with a VA psychiatric examination relating to his claim for an acquired psychiatric disorder.  In this case, the Veteran has indicated that he has been receiving treatment for an acquired psychiatric disorder from January 1989 to the present.  The Veteran is competent to indicate that he has been receiving treatment from the period of his active duty to the present.  Jandreau, 492 F.3d at 1377; see also 38 C.F.R. § 3.159(a)(2).  The Board also notes that there is some evidence of treatment for nerves in February and December 1982 in the Veteran's STRs.

The standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Therefore, with competent evidence of a history of treatment for an acquired psychiatric disorder from the Veteran's military service to the present, the Board concludes that the Veteran should be provided with a VA psychiatric examination and opinion, by an appropriate specialist, to address the nature and etiology any current acquired psychiatric disorder that he may be experiencing.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all relevant VA medical treatment records showing treatment for an acquired psychiatric disorder, including depression, dating from January 1989 to the present.  In particular, request all VA records from the VA medical center in Tuskegee, Alabama for all symptomatology relating to the Veteran's claimed psychiatric disorder.  If records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

2.	After all relevant records and/or responses have been associated with the claims file, schedule the Veteran for a VA psychiatric examination, by an appropriate specialist, to determine the current nature and etiology of any current acquired psychiatric disorder that he may be experiencing.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for service connection for an acquired psychiatric disorder.  

	All indicated tests and studies should be performed as deemed necessary by the examiner.  The claims folder should be made available to the examiner for review for the examination and the examination report should indicate whether such review was accomplished.  

A)	Provide a comprehensive history and diagnosis of any current acquired psychiatric disorders found.   

	After providing a complete history and diagnosis of any acquired psychiatric disorder found, the examiner should address the following questions:

A)	Is it at least as likely as not that any currently identified acquired psychiatric disorder is caused by his military service?

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

	The examiner should discuss the rationale of the opinion provided, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and explain why this is not possible.  

3.	Following completion of the above development, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claims.

4.	Then, readjudicate the Veteran's claim for service-connection for an acquired psychiatric disorder.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


